EXHIBIT 99.1 MC SHIPPING INC. c/o MC Shipping S.A.M. Gildo Pastor Center 7, rue du Gabian MC 98000 Monaco August 13, 2007 Dear Fellow Shareholder: On July30, 2007, we announced the signing of an Agreement and Plan of Merger (as it may be amended from time to time, the “Merger Agreement”) with Mast Acquisition Ltd. (“Parent”) and its wholly-owned subsidiary Mast Merger Sub Corp. (“Merger Sub”),under which Merger Sub will merge with and into the Company (the “Merger”).Parent is a newly-formed entity controlled by Bear Stearns Merchant Manager III, L.P., the private equity affiliate of The Bear Stearns Companies Inc. (“BSMB”).As a result of the Merger, the Company will become a wholly-owned subsidiary of Parent.If the Merger is completed, you will be entitled to receive $14.25 in cash, without interest, for each share of common stock of the Company (“Common Stock”)that you own. You are being asked, at the upcoming special meeting of the Company’s shareholders, to vote to authorize the Merger Agreement.All shareholders of record on August 9, 2007 will be entitled to vote at the special meeting. Our Board of Directors, by a unanimous vote, has determined that the Merger is advisable and in the best interests of the Company and its shareholders, and recommends that the Company’s shareholders vote “FOR” the authorization of the Merger Agreement. The date, time and place of the special meeting to consider and vote upon the authorization of the Merger Agreement will be as follows: September5, 2007 10:00 a.m., Eastern Daylight Time Milbank, Tweed, Hadley & McCloy LLP 1 Chase Manhattan Plaza 54th Floor, Conference Room C New York, New York 10005 The proxy statement attached to this letter provides you with information about the proposed Merger and the special meeting of the Company’s shareholders and includes the Merger Agreement as AnnexA.We encourage you to read the entire proxy statement carefully.You may also obtain more information about the Company from documents we have filed with the U.S. Securities and Exchange Commission. Your vote is very important.The Merger cannot be completed unless the Merger Agreement is authorized by the affirmative vote of the holders of two-thirds of the shares ofCommon Stock present in person or represented by proxy and entitled to vote at the special meeting, but in no event less than a majority of the outstanding shares ofCommon Stock entitled to vote thereon. Concurrent with the signing of the Merger Agreement, Parent purchased, for $14.25 per share in cash, 4,226,448 shares of Common Stock from Navalmar Transportes Maritimos LDA (“Navalmar”), a company controlled by our former director Enrico Bogazzi, and 849,270 shares of Common Stock from Weco-Rederi Holding A/S (“Weco-Rederi”), a company controlled by our former director Johan Wedell-Wedellsborg.Together, these shares represent approximately 53.3% of the 9,515,471 shares of Common Stock outstanding on the record date.In the Merger Agreement, Parent has agreed to vote all shares of Common Stock owned by it in favor of the Merger Agreement.In addition, Messrs. Bogazzi and Wedell-Wedellsborg, each of whom currently owns 909 shares of Common Stock that were awarded to them for their prior services as directors of the Company, have entered into a voting agreement with Parent under which they have agreed to vote these shares in favor of the Merger Agreement.Accordingly, if 1,266,111 or fewer shares of Common Stock (other than those owned by Parent and Messrs. Bogazzi and Wedell-Wedellsborg) are present in person or represented by proxy and entitled to vote at the special meeting, then the Merger Agreement will be authorized even if no shareholder other than Parent and Messrs. Bogazzi and Wedell-Wedellsborg votes for such authorization. Whether or not you plan to attend the special meeting, please submit a proxy to vote your shares of Common Stock by mail.If you receive more than one proxy card because you own shares of Common Stock that are registered differently, please vote all of your shares of Common Stock shown on all of your proxy cards. If you are a shareholder of record, voting by proxy will not prevent you from voting your shares in person if you subsequently choose to attend the special meeting. If you have any questions or need assistance voting your shares of Common Stock, please contact the Company’s Secretary, Alexander Gorchakov, at +,or at contact@mcshipping.com.If your broker, bank or other nominee holds your shares of Common Stock, you should also call your broker, bank or other nominee for additional information. Thank you for your cooperation and continued support. Very truly yours, CHARLES LONGBOTTOM ANTONY S. CRAWFORD Chairman of the Board President and Chief Executive Officer Neither the U.S. Securities and Exchange Commission nor any securities regulatory agency of any other governmental jurisdiction has approved or disapproved the Merger, passed upon the merits or fairness of the Merger or passed upon the adequacy or accuracy of the disclosure in this document.Any representation to the contrary is a criminal offense. The enclosed proxy statement is dated August13, 2007, and is first being mailed to shareholders on or about August15, 2007. MC SHIPPING INC. c/o MC Shipping S.A.M. Gildo Pastor Center 7, rue du Gabian MC 98000 Monaco NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD SEPTEMBER5, 2007 To Our Shareholders: A special meeting of shareholders of MC Shipping Inc., a corporation organized under the laws of the Republic of Liberia (the “Company”),will be held on September5, 2007, at 10:00 a.m, Eastern Daylight Time, at the office of Milbank, Tweed, Hadley & McCloy LLP, 1 Chase Manhattan Plaza, 54th Floor, Conference Room C, New York, New York 10005. The special meeting is being held for the following purposes: 1. To consider and vote on a proposal to authorize the Agreement and Plan of Merger, dated as of July 30, 2007,by and among Mast Acquisition Ltd., a Bermuda exempted limited company (“Parent”), Mast Merger Sub Corp., a corporation organized under the laws of the Republic of Liberia and a wholly-owned subsidiary of Parent(“Merger Sub”),and the Company (as it may be amended from time to time, the “Merger Agreement”),under which Merger Sub will merge with and into the Company and as a result of which Parent will acquire the Company as its wholly-owned subsidiary and the Company’s shareholders will receive $14.25 in cash for each of their shares (the “Merger”); 2. To consider and vote on a proposal to approve the adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to authorize the Merger Agreement; and 3. To consider any other business as may properly come before the special meeting or any postponement or adjournment thereof. Your Board of Directors, by a unanimous vote, has approved and recommends that you vote “FOR” the authorization of the Merger Agreement and “FOR” the proposal to adjourn the special meeting, if necessary or appropriate, for the purpose of soliciting additional proxies, which are discussed in more detail in the attached proxy statement. Only holders of record of common stock, par value $.01 per share, of the Company (“Common Stock”),at the close of regular trading on the American Stock Exchange (“AMEX”) on August9, 2007 (the “Record Date”) are entitled to notice of and to vote at the special meeting or at any postponement or adjournment thereof.All shareholders of record are cordially invited to attend the special meeting in person.A list of registered shareholders as of the Record Date and the number of shares which they are each entitled to vote, certified by the Company’s Secretary, shall be produced at any meeting of shareholders upon request of any shareholder at the meeting or prior thereto. Your vote is very important.The Merger cannot be completed unless the Merger Agreement is authorized by the affirmative vote of the holders of two-thirds of the shares of Common Stock present in person or represented by proxy and entitled to vote at the special meeting, but in no event less than a majority of the outstanding shares of Common Stock entitled to vote thereon.Parent has agreed in the Merger Agreement to vote its approximate 53.3% stake in the outstanding Common Stock in favor of the Merger Agreement. Even if you plan to attend the special meeting in person, we request that you complete, sign, date and return the enclosed proxy card and thus ensure that your shares of Common Stock will be represented at the special meeting if you are unable to attend.If you sign, date and return your proxy card without indicating how you wish to vote, your proxy will be voted “FOR” the authorization of the Merger Agreement and the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies.If you are a shareholder of record and do attend the special meeting and wish to vote in person, you may vote by ballot, which will have the effect of revoking any prior proxy. Company shareholders who do not vote in favor of the authorization of the Merger Agreement will have the right to dissent and seek payment of the fair value of their shares of Common Stock if the Merger is completed, but only if they object to the Merger in writing to the Company before the vote is taken on the authorization of the Merger Agreement and otherwise comply with the other requirements of the Business Corporation Act of the Republic of Liberia (the “BCAL”), which are summarized in the accompanying proxy statement. By order of the Board of Directors, ALEXANDER GORCHAKOV Secretary August13, 2007 TABLE OF CONTENTS SUMMARY TERM SHEET 1 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND THE MERGER 8 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION 12 THE PARTIES TO THE MERGER 13 THE SPECIAL MEETING 14 Time, Place and Purpose of the Special Meeting 14 Record Date and Quorum 14 Proxies; Revocation 14 Required Votes 15 Adjournments 15 Solicitation of Proxies 16 THE TRANSACTION 17 Background of the Transaction 17 Reasons for the Merger 21 Recommendation of the Board of Directors 24 Opinion of Financial Advisor 24 Delisting and Deregistration of the Common Stock; Failure to Consummate the Merger 29 Availability of Funds 30 Interests of the Company’s Directors and Executive Officers in the Merger 30 Certain Material U.S. Federal Income Tax Considerations 31 Regulatory Approvals 33 THE MERGER AGREEMENT 34 The Merger 34 Merger Consideration 34 Payment for the Shares 34 Representations and Warranties 35 Conduct of Business Pending the Merger 37 Other Offers 39 Recommendation Withdrawal/Termination in Connection with a Superior Proposal 40 Special Meeting and Proxy Statement 40 Parent Representation on the Board of Directors 40 Indemnification and Insurance 41 Securityholder Litigation 41 Certain Tax Matters 41 Conditions to the Merger 41 Termination of the Merger Agreement 42 Amendment and Waiver 43 Governing Law; Consent to Jurisdiction 43 MARKET PRICE OF COMMON STOCK 44 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 45 DISSENTERS’ RIGHTS 46 SHAREHOLDER PROPOSALS 48 WHERE YOU CAN FIND ADDITIONAL INFORMATION 48 Agreement and Plan of Merger ANNEX A Opinion of DnB NOR Markets, Inc. ANNEX B Sections 10.7 and 10.8 of the Business Corporation Act of Liberia ANNEX C i SUMMARY TERM SHEET The following summary highlights selected information from this proxy statement and may not contain all of the information that may be important to you.Accordingly, we encourage you to read carefully this entire proxy statement, its annexes and the documents referred to in this proxy statement.In this proxy statement, the terms “MCShipping,” “Company,” “we,” “our,” “ours” and “us” refer to MC Shipping Inc.and its subsidiaries.Each item in this summary term sheet includes a page reference directing you to a more complete description of that item.The enclosed proxy statement is dated August13, 2007, and is first being mailed to shareholders on or about August15, 2007. The Parties to the Merger (Page 13) MC SHIPPING INC. c/o MC Shipping S.A.M. Gildo Pastor Center 7, rue du Gabian MC 98000 Monaco We are an international shipping company focused on maritime transportation of liquefied petroleum gas (LPG), with headquarters in Monaco and offices in London and Singapore.Presently, we fully or partially own and operate a fleet of 19 vessels, and have contracted to purchase 4 others, that serve the world’s major oil, gas, shipping and trading companies. MAST ACQUISITION LTD. c/o Bear Stearns Merchant Banking 383 Madison Avenue New York, New York 10179 Mast Acquisition Ltd., a Bermuda exempted limited company (“Parent”), is a newly-formed entity controlled by Bear Stearns Merchant Manager III, L.P. (“BSMB”), the private equity affiliate of The Bear Stearns Companies Inc.Parent was formed for the sole purpose of acquiring the Company and has engaged in no other business activities, except that on July 30, 2007, Parent purchased, for $14.25 in cash per share, 4,226,448 shares of common stock, par value $.01 per share, of the Company (“Common Stock”), from Navalmar Transportes Maritimos LDA (“Navalmar”) and 849,270 shares of Common Stock from Weco-Rederi Holding A/S (“Weco-Rederi”).Together, these shares represent approximately 53.3% of the 9,515,471 shares of Common Stock outstanding. MAST MERGER SUB CORP. c/o Bear Stearns Merchant Banking 383 Madison Avenue New York, New York 10179 Mast Merger Sub Corp., a corporation organized under the laws of the Republic of Liberia and a wholly-owned subsidiary of Parent (“Merger Sub”), was formed on July 13, 2007, solely for the purpose of engaging in the acquisition of the Company and has engaged in no other business activities. BEAR STEARNS MERCHANT MANAGER III, L.P. 383 Madison Avenue New York, New York 10179 BSMB invests private equity capital in buyouts, recapitalizations and growth capital opportunities alongside management. BSMB focuses on making control or entrepreneur-driven investments.Since its formation in 1997, BSMB has been an investor in over 50 portfolio companies.BSMB manages nearly $5billion of private equity capital, including its current $2.7 billion institutional fund and capital dedicated to its affiliate, Bear Growth Capital Partners.Investments by BSMB and its affiliates include: ACA Capital Holdings (NYSE: ACA), Alter Moneta, Balducci’s, CamelBak Products, Caribbean Financial Group, Cavalry Investments, Churchill Financial Holdings, Dairyland, Doral Financial Corporation (NYSE: DRL), Everything But Water, Harlem Furniture, Ironshore Inc., Multi Packaging Solutions, New York & Company (NYSE: NWY), PlayCore, Stuart Weitzman, Transamerican Auto Parts Company, Universal Hospital Services and The Vitamin Shoppe. 1 The Special Meeting (Page 14) The special meeting will be held on September5, 2007 starting at 10:00 a.m., Eastern Daylight Time, at Milbank, Tweed, Hadley & McCloy LLP, 1 Chase Manhattan Plaza, 54th Floor, Conference Room C, New York, New York 10005. At the special meeting, you will be asked to consider and vote upon authorization of the Agreement and Plan of Merger, dated as of July30, 2007, among the Company, Parent and Merger Sub (as it may be amended from time to time, the “Merger Agreement”).The Merger Agreement provides that Merger Sub will be merged with and into the Company (the “Merger”), and each outstanding share of Common Stock, par value $.01 per share, other than shares held in the treasury of the Company or owned by Parent, Merger Sub or any other subsidiary of Parent, and other than shares of Common Stock held by shareholders who properly exercise their rights under the Business Corporation Act of the Republic of Liberia (the “BCAL”) to dissent from the Merger and seek payment of the fair value of their shares in lieu of receiving the Merger Consideration (as defined below), will be cancelled and converted at the effective time of the Merger into the right to receive $14.25 in cash (the “Merger Consideration”), without interest thereon and less any applicable withholding taxes. At the special meeting, you also will be asked to consider and vote upon a proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to authorize the Merger Agreement. The persons named in the accompanying proxy card will also have discretionary authority to vote upon other business, if any, that properly comes before the special meeting and any postponements or adjournments of the special meeting. Record Date (Page 14) You are entitled to vote at the special meeting if you owned shares of Common Stock at the close of regular trading on the American Stock Exchange (“AMEX”) on August 9, 2007, the record date for the special meeting (the “Record Date”).You will have one vote for each share of Common Stock that you owned on the Record Date.As of the Record Date, there were 9,515,471 shares of Common Stock entitled to be voted. Required Vote for the Merger (Page 15) For us to complete the Merger, holders of two-thirds of the shares of Common Stock present in person or represented by proxy and entitled to vote at the special meeting, but in no event less than a majority of the outstanding shares of Common Stock entitled to vote at the special meeting, must vote “FOR” the authorization of the Merger Agreement.Concurrent with the signing of the Merger Agreement, Parent purchased, for $14.25 in cash per share, 4,226,448 shares of Common Stock from Navalmar and 849,270 shares of Common Stock from Weco-Rederi.Together, these shares represent approximately 53.3% of the 9,515,471 shares of Common Stock outstanding on the Record Date.In the Merger Agreement, Parent has agreed to vote all shares of Common Stock owned by it in favor of the Merger Agreement.In addition, Enrico Bogazzi (who controls Navalmar) and Johan Wedell-Wedellsborg (who controls Weco-Rederi), each of whom currently owns 909 shares of Common Stock that were awarded to them for their prior services as directors of the Company, have entered into a voting agreement with Parent under which they have agreed to vote those shares in favor of the Merger Agreement.Accordingly, if 1,266,111 or fewer shares of Common Stock (other than those owned by Parent and Messrs. Bogazzi and Wedell-Wedellsborg) are present in person or represented by proxy and entitled to vote at the special meeting, then the Merger Agreement will be authorized even if no shareholder other than Parent and Messrs. Bogazzi and Wedell-Wedellsborg votes for such authorization. An abstention from voting on the proposal to authorize the Merger Agreement will have the same effect as a vote against such proposal.A “broker non-vote” (as described in “The Special Meeting—Proxies; Revocation” on page 14) will not affect the outcome of the vote on the proposal to authorize the Merger Agreement. 2 As of the Record Date, the directors and current executive officers of the Company beneficially owned in the aggregate approximately 3.1% of the outstanding shares of Common Stock. Proxies; Revocation (Page 14) Any shareholder of record of Common Stock who is entitled to vote at the special meeting may submit a proxy by returning the enclosed proxy card by mail, or may vote in person by appearing at the special meeting and presenting proof of their ownership of the shares of Common Stock they intend to vote.If your shares of Common Stock are held in “street name” by your broker, bank or other nominee, you should instruct them on how to vote your shares of Common Stock using the form of instructions provided by them.If you do not provide them with instructions, your shares of Common Stock will not be voted at the special meeting. Any shareholder of record of Common Stock who executes and returns a proxy card may revoke the proxy at any time before it is voted in any one of the following ways: · by delivering a written instrument executed by such shareholder or his or her authorized attorney to the principal office of the Company set forth above at any time up to an including the last business day preceding the date of the special meeting or any adjournment thereof, or · by any other manner permitted by law. Simply attending the special meeting will not constitute revocation of a proxy.If you have instructed your broker, bank or other nominee to vote your shares of Common Stock, the above-described options for revoking your proxy do not apply and instead you must follow the directions provided by them to change those instructions. The Transaction (Page 17) If the Merger Agreement is authorized by the Company’s shareholders and the other conditions to closing under the Merger Agreement are satisfied, Merger Sub will merge with and into the Company, with the Company being the surviving corporation in the Merger.Upon completion of the Merger, all of your shares of Common Stock (except shares for which dissenters seek payment of fair value) will be converted into the right to receive $14.25 per share in cash, without interest and less any applicable withholding taxes.Following the completion of the Merger, the Common Stock will no longer be publicly traded and you will cease to have any ownership interest in the Company and will not participate in any future earnings and growth of the Company. We are working to complete the Merger as soon as possible.Because completion of the Merger is not conditioned on the receipt of any governmental or regulatory approvals, the Merger is expected to close immediately following receipt of Company shareholder approval. The Transaction Committee of our Board of Directors (the “Transaction Committee”) – which is comprised solely of directors who are neither Company officers nor affiliates of Navalmar or Weco-Rederi and was created to independently evaluate the transaction – recommended the Merger to our Board of Directors.The Transaction Committee received an opinion from DnB NOR Markets, Inc. (“DnB”) with respect to the fairness, from a financial point of view, of the Merger Consideration to the Company’s shareholders.Based on the Transaction Committee’s recommendation, our Board of Directors approved the Merger Agreement and recommended that the Company’s shareholders vote “FOR” the authorization of the Merger Agreement. For the factors considered by the Transaction Committee and our Board of Directors in reaching their decision to approve and adopt the Merger Agreement, see “The Transaction—Reasons for the Merger” and “The Transaction—Recommendation of the Board of Directors” beginning on page 21 and page 24, respectively.See also “The Transaction—Interests of the Company’s Directors and Executive Officers in the Merger” beginning on page 30. Opinion of Financial Advisor (Page 24 and AnnexB) The Transaction Committee retained DnB to provide it with financial advisory services and a fairness opinion in connection with the Merger.DnB delivered its written opinion dated July30, 2007 to the Transaction Committee that, based upon and subject to the assumptions, qualifications and limitations set forth therein, the Merger Consideration to be paid pursuant to the Merger Agreement was fair from a financial point of view to the shareholders of the Company. 3 The full text of the written opinion of DnB, dated July30, 2007, which sets forth, among other things, assumptions made, matters considered and qualifications to and limitations on the review undertaken in connection with its opinion, is attached as AnnexB to this proxy statement and is incorporated herein by reference.You are encouraged to read this opinion in its entirety.This opinion was provided to the Transaction Committee as to the fairness, from a financial point of view, to the shareholders of the Company of the Merger Consideration to be paid by Parent in connection with the Merger.The opinion does not constitute a recommendation as to what course of action the Transaction Committee, our Board of Directors or the Company should pursue in connection with the Merger, or otherwise address the merits of the underlying decision by the Company to engage in the Merger. Financing (Page 30) Parent and Merger Sub have represented to us that they collectively have, and will have at the effective time of the Merger, sufficient cash resources available to pay the aggregate Merger Consideration and all fees and expenses payable by them in connection with the Merger Agreement and the transaction contemplated thereby.That being the case, there is no financing condition to the Merger Agreement.Concurrent with the signing of the Merger Agreement, Parent, under the terms of a Stock Purchase Agreement with Navalmar and Weco-Rederi, paid approximately $72.3 million in the aggregate for the shares of Common Stock owned by each of Navalmar and Weco-Rederi, representing $14.25 per share, the same consideration to which you will be entitled if the Merger is completed and you do not exercise dissenters’ rights. Interests of the Company’s Directors and Executive Officers in the Merger (Page 30) In considering the recommendation of our Board of Directors, you should be aware that our directors and executive officers may have interests in the Merger and/or prospective relationships with Parent that are different from, or in addition to, your interests as a shareholder, including the following: · the Merger Agreement provides for indemnification arrangements for each of the present and former directors and officers of the Company and each Company subsidiary for a period of six years following the effective time of the Merger, as well as continued insurance coverage for acts or omissions occurring at or prior to the effective time of the Merger; · the Company has in place severance arrangements for its officers under which an officer who is dismissed (other than for cause) or made redundant will receive 12 months’ salary, except that if an officer is dismissed or made redundant as a result of Parent’s simultaneous purchase of Navalmar’s and Weco-Rederi’s respective shares of Common Stock concurrent with the signing of the Merger Agreement, the severance arrangements provide that the officer will receive 18 months’ salary; and · concurrent with the signing of the Merger Agreement, the Company’s Chief Executive Officer, Antony Crawford, and Chief Operating Officer, Graham Pimblett, entered into a binding commitment letter with Parent (as more fully described under “The Transaction – Interests of the Company’s Directors and Executive Officers in the Merger” beginning on page 30) providing for, at the effective time of the Merger, (i) Mr. Pimblett’s employment terms to be the same as those currently in effect, (ii) a new definitive employment agreement between Mr. Crawford and the Company at the effective time of the Merger, (iii) a management equity incentive plan which will provide Company employees with the opportunity to indirectly benefit from up to 16% of the fully diluted common stock of Parent, subject to continued employment or the achievement of certain performance goals, and (iv) the acquisition by Messrs. Crawford and Pimblett of approximately 1.0% and 0.1%, respectively, of the fully diluted common stock of Parent. 4 Certain Material U.S. Federal Income Tax Considerations (Page 31) The exchange of shares of Common Stock for cash pursuant to the Merger will be a taxable transaction for U.S. federal income tax purposes and may also be taxable under applicable state, local, foreign and other tax laws. You should consult your own local national tax advisor to determine the tax consequences to you in light of your particular circumstances. Regulatory Approvals (Page 33) No consents or approvals of, or filings, declarations or registrations with, any governmental or regulatory authority are necessary for the execution and delivery of the Merger Agreement by the Company and the consummation by the Company of the Merger. Conditions to the Merger (Page 41) The consummation of the Merger depends on the satisfaction or waiver of a number of conditions, including: · the Company’s shareholders voting in favor of authorizing the Merger Agreement; · the absence of any restraining order, injunction or other order preventing the consummation of the Merger and of any law that makes the consummation of the Merger illegal; · the Company’s, Parent’s and Merger Sub’s representations and warranties being true and correct as of the effective time of the Merger in a manner described under the caption “The Merger Agreement—Conditions to the Merger” beginning on page 41; and · the Company, Parent, and Merger Sub must have performed and complied in all material respects with all agreements required by the Merger Agreement to be performed or complied with on or prior to the effective time of the Merger. Other Offers (Page 39) From July 30, 2007 through September 2, 2007, the Company is permitted by the Merger Agreement to (i)solicit, initiate or knowingly encourage any proposal for an alternative business combination transaction relating to all or substantially all of the Company’s stock or assets, and (ii)negotiate with any person with respect to such an alternative business combination transaction (as described in further detail under the caption “The Merger Agreement—Other Offers” beginning on page 39). On September 2, 2007, at 11:59 p.m. (the “No-Shop Period Start Date”), the Company is required under the Merger Agreement to cease to engage in the activities noted in (i) and (ii) above and thereafter may not (x)participate in any discussions or negotiations with, or furnish any non-public information to, any person regarding any alternative business combination transaction relating to all or substantially all of the Company’s stock or assets or (y) grant any release or waiver under any standstill or similar agreement relating to the Company.Notwithstanding the foregoing, commencing on the No-Shop Period Start Date and at any time prior to obtaining the Company shareholder approval with respect to the Merger, the Company may, under certain circumstances described under “The Merger Agreement—Other Offers” beginning on page 39, participate in discussions and negotiations with certain persons that make unsolicited proposals for an alternative business combination transaction relating to all or substantially all of the Company’s stock or assets. Termination of the Merger Agreement (Page 42) The Merger Agreement may be terminated: · by mutual written consent of Parent and the Company; or · by either the Company or Parent, if: 5 · any order or other action by any governmental authority restraining, enjoining or prohibiting the Merger has become final and non-appealable; or · the Merger is not consummated on or before October 27, 2007; or · the Company’s shareholders do not vote in favor of authorizing the Merger Agreement. · by Parent if: · the representations and warranties of the Company set forth in the Merger Agreement shall not be true and correct in a manner described under “The Merger Agreement—Termination of the Merger Agreement” beginning on page 42 on and as of the date of such determination; · the Company shall have breached or failed to perform or comply with any obligation, agreement or covenant required by the Merger Agreement to be performed or complied with by it and, as a result, the conditions to Parent’s obligation to complete the Merger would not be satisfied and are not capable of being satisfied by October 27, 2007; or · a triggering event (as described in “The Merger Agreement—Termination of the Merger Agreement” beginning on page 42) shall have occurred. · by the Company if: · Parent has breached any of its representations, warranties, covenants or agreements and, as a result, the conditions to the Company’s obligation to complete the Merger would not be satisfied and are not capable of being satisfied by October 27, 2007; or · the Company enters into a definitive agreement providing for an alternative business combination transaction relating to all or substantially all of the Company’s stock or assets (as described in “The Merger Agreement—Termination of the Merger Agreement” beginning on page 42); provided, that such termination shall not be effective unless concurrently therewith the Company fulfills its obligations to pay Parent a termination fee as described in “The Merger Agreement—Termination of the Merger Agreement” beginning on page 42). Termination Fee (Page 42) Under certain circumstances, in connection with the termination of the Merger Agreement, we will be required to pay a termination fee equal to $7.75 million to Parent.See “The Merger Agreement—Termination of the Merger Agreement” beginning on page 42. Sale of Shares by Certain Shareholders (Page 17) Concurrent with the signing of the Merger Agreement on July 30, 2007, Navalmar and Weco-Rederi, with collective ownership of approximately 53.3% of the shares of Common Stock outstanding, sold their respective shares of Common Stock to Parent at the same $14.25 price per share that is payable under the Merger Agreement.In anticipation of the change of control triggered by such sale, it was necessary for Company management to obtain various consents and waivers required under contractual arrangements with third parties.Mr.Bogazzi and Mr.Wedell-Wedellsborg, who were designees of Navalmar and Weco-Rederi, respectively, on the Board of Directors, resigned their positions as directors of the Company immediately prior to the meeting of the Board of Directors at which the Merger Agreement was approved.Accordingly, neither Mr.Bogazzi nor Mr.Wedell-Wedellsborg took part in the consideration or approval of the Merger Agreement or the Merger by the Board of Directors. Parent Representation on the Board of Directors (Page 40) Under specified circumstances, described in further detail under the caption “The Merger Agreement—Parent Representation on the Board of Directors” beginning on page 40, Parent will be entitled to representation on our Board of Directors if the Merger Agreement is terminated and Parent continues to own more than 50% of the outstanding Common Stock, subject to the condition that from and after such time as Parent obtains proportionate representation on the Board of Directors until Parent owns 100% of the outstanding Common Stock, the Board of Directors must also include three independent directors, and any transaction between Parent and Company (including mergers and acquisitions of additional shares) must be approved by a majority of the independent directors or by a majority of the minority shareholders.See “The Merger Agreement—Parent Representation on the Board of Directors” beginning on page 40. 6 Market Price of Common Stock (Page 44) Our Common Stock trades on the AMEX under the trading symbol “MCX.” On July 27, 2007, which was the last public trading date before the Merger was announced, our Common Stock closed at $11.91 per share.On August9, 2007, our Common Stock closed at $14.05 per share. Dissenters’ Rights (Page 46 and AnnexC) Section 10.7 of the BCALprovides you with rights to dissent from the Merger.This means that if you fully comply with the procedures for dissenting and seeking payment of the fair value of your shares provided for under Section 10.8 of the BCAL, you will be entitled to have the fair value of your shares of Common Stock determined by the applicable court of the Republic of Liberia and to receive payment in cash for your shares of Common Stock based on that valuation in lieu of the Merger Consideration.To exercise these rights, you must object in writing to the Company before the vote on the Merger Agreement is taken at the special meeting and you must not vote in favor of authorizing the Merger Agreement.Your failure to follow exactly the procedures specified under the BCAL may result in the loss of these rights.A copy of Sections10.7 and 10.8 of the BCAL is attached to this proxy statement as AnnexC.The Company is not aware of any published judicial interpretation of these provisions of the BCAL, and there can be no assurance that the amount any shareholder would receive in connection with the assertion of dissenters’ rights under the BCAL will be different from, or more or less than, the Merger Consideration.See “Dissenters’ Rights” beginning on page 46 and Annex C. 7 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND THE MERGER The following questions and answers address briefly some questions you may have regarding the special meeting and the proposal to authorize the Agreement and Plan of Merger, dated as of July 30, 2007 (as it may be amended from time to time, the “Merger Agreement”),by and among MC Shipping Inc., a corporation organized under the laws of the Republic of Liberia (the “Company”),Mast Acquisition Ltd., a newly-formed exempted limited company organized under the laws of Bermuda (“Parent”), which is controlled by Bear Stearns Merchant Manager III, L.P. (“BSMB”), and Mast Merger Sub Corp., a corporation organized under the laws of the Republic of Liberia and a wholly-owned subsidiary of Parent (“Merger Sub”),which provides that Merger Sub will merge with and into the Company (the “Merger”),and each outstanding share of common stock, par value $.01 per share, of the Company (“Common Stock”)(other than shares held in the treasury of the Company or owned by Parent, Merger Sub or any other subsidiary of Parent, and other than shares of Common Stock held by shareholders who properly exercise their rights under the Business Corporation Act of the Republic of Liberia (“BCAL”) to dissent from the Merger and seek payment of the fair value of their shares in lieu of receiving the Merger Consideration (as defined below)) will be cancelled and converted at the effective time of the Merger into the right to receive $14.25 in cash (the “Merger Consideration”),without interest thereon and less any applicable withholding taxes.These questions and answers may not address all questions that may be important to you as a shareholder of the Company.Please refer to the more detailed information contained elsewhere in this proxy statement, the Annexes to this proxy statement and the documents referred to in this proxy statement, which you should read carefully. In this proxy statement, the terms “MC Shipping,” “Company,” “we,” “our,” “ours” and “us” refer to MCShipping Inc.and its subsidiaries. Q: What is the proposed transaction? A: The proposed transaction is the acquisition pursuant to the Merger Agreement of the Company by Parent, which is controlled by BSMB.Once the Merger Agreement has been authorized by the Company’s shareholders and the other conditions to closing under the Merger Agreement have been satisfied or waived, Merger Sub will merge with and into the Company.The Company will be the surviving corporation in the Merger and will become a wholly-owned subsidiary of Parent. Q: What will I receive in the Merger? A: Upon completion of the Merger, you will be entitled to receive, for each share of our Common Stock that you own, $14.25 in cash, without interest and less any applicable withholding taxes.You will not own shares in the surviving corporation. Q: Where and when is the special meeting? A: The special meeting will take place on September5, 2007, at 10:00 a.m., Eastern Daylight Time, at Milbank, Tweed, Hadley & McCloy LLP, 1 Chase Manhattan Plaza, 54th Floor, Conference Room C, New York, New York 10005. Q: What matters will be voted on at the special meeting? A: You will be asked to consider and vote on proposals: · to authorize the Merger Agreement; · to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to authorize the Merger Agreement; and · to act upon other business that may properly come before the special meeting or any postponement or adjournment thereof. 8 Q: What vote of our shareholders is required to authorize the Merger Agreement? A: For us to complete the Merger, shareholders holding two-thirds of the shares of Common Stock present in person or represented by proxy and entitled to vote at the special meeting, but in no event less than a majority of the shares of Common Stock outstanding and entitled to vote at the special meeting,must vote “FOR”the authorization of the Merger Agreement.An abstention from voting on the proposal to authorize the Merger Agreement will have the same effect as a vote against such proposal.A “broker non-vote” (as described in “The Special Meeting—Proxies; Revocation” on page 14) will not affect the outcome of the vote on the proposal to authorize the Merger Agreement.Parent owns approximately 53.3% of the shares of Common Stock outstanding on the Record Date (as defined below) and has agreed, in the Merger Agreement, to vote all shares of Common Stock owned by it in favor of authorizing the Merger Agreement. Q: What vote of our shareholders is required to approve the proposal to adjourn the special meeting, if necessary, to solicit additional proxies? A: The proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies requires a majority of the votes cast by the holders of shares of Common Stock present in person or represented by proxy and entitled to vote thereon at the special meeting.Accordingly, if Parent votes in favor of this proposal, the approval of such proposal would be assured. Q: How does the Company’s Board of Directors recommend that I vote? A: Our Board of Directors recommends that our shareholders vote “FOR”(i)the authorization of the Merger Agreement and (ii)the adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to authorize the Merger Agreement.You should read “The Transaction—Reasons for the Merger” and “The Transaction—Recommendation of the Board of Directors” beginning on page 21 and page 24, respectively, for a discussion of the factors that our Board of Directors considered in deciding to recommend the authorization of the Merger Agreement. Q: What do I need to do now? A: We urge you to read this proxy statement carefully, including its Annexes and the other documents referred to herein, and to consider how the Merger affects you and submit your proxy to vote your shares of Common Stock at the special meeting.You can ensure that your shares of Common Stock are voted at the special meeting by completing, signing, dating and mailing each proxy card or voting instruction card and returning it via mail in the envelope provided. Q: If my shares of Common Stock are held in “street name” by my broker, bank or other nominee, will my nominee vote my shares of Common Stock for me? A: If a shareholder’s shares of Common Stock are registered in the name of a broker, bank or other nominee (which is also known as being held in “street name”), that broker, bank or other nominee has enclosed or will provide a voting instruction card for the shareholder to direct the broker, bank or other nominee how to vote its shares of Common Stock.Shareholders who hold shares of Common Stock in “street name” must return their instructions to their broker, bank or other nominee on how to vote their shares of Common Stock.If a shareholder that holds shares of Common Stock in “street name” desires to attend the special meeting, the shareholder should bring a letter from its broker, bank or other nominee identifying the shareholder as the beneficial owner of such shares and authorizing the shareholder to vote. Q: Should I send in my stock certificates or other evidence of ownership now? A: No.After the Merger is completed, you will receive a letter of transmittal with detailed written instructions for exchanging your stock certificates for the Merger Consideration.If your shares of Common Stock are held in “street name” by your broker, bank or other nominee, you will receive instructions from your nominee as to how to effect the surrender of your “street name” shares of Common Stock in exchange for the Merger Consideration.Please do not send your stock certificates with your proxy. 9 Q: Can I change my vote? A: Yes, if you are a record holder and you attend the special meeting, you may change your vote at any time before the voting closes at the special meeting.If you give a proxy, you may revoke it at any time before it is exercised.You may revoke your proxy by: · delivering a written instrument executed by you or your authorized attorney to the principal office of the Company set forth above at any time up to and including the last business day preceding the date of the special meeting or any adjournment thereof; or · any other manner permitted by law. Your most current proxy is the proxy that will be counted.Simply attending the special meeting will not automatically revoke your proxy.You must vote in person at the special meeting in order to revoke your proxy.If you do not attend the special meeting, your proxy or revocation must be received by the Company by 5:00p.m., Eastern Daylight Time, on September 4, 2007 to be counted.If you have instructed your broker, bank or other nominee to vote your shares of Common Stock, the above-described options for revoking your proxy do not apply and instead you must follow the directions provided by it to change these instructions. Q: What does it mean if I get more than one proxy card or voting instruction card? A: If your shares of Common Stock are registered differently or are held in more than one account, you will receive more than one proxy or voting instruction card.Please complete and return all of the proxy cards or voting instruction cards you receive to ensure that all of your shares of Common Stock are voted. Q. What effects will the proposed Merger have on the Company? A: As a result of the Merger, the Company will cease to be a publicly traded company and will be wholly-owned by Parent.Following consummation of the Merger, the registration of our Common Stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), will be terminated upon application to the U.S. Securities and Exchange Commission (the “SEC”).In addition, upon completion of the Merger, shares of our Common Stock will no longer be listed on any stock exchange or quotation system, including the American Stock Exchange (“AMEX”). Q. What happens if I sell my shares of Common Stock before the special meeting? A: The Record Date (as defined below) is earlier than the date of the special meeting.If you transfer shares of Common Stock after August9, 2007 (the “Record Date”) but before the special meeting, you will retain your right to vote at the special meeting but will have transferred the right to receive $14.25 per share in cash to be received by the Company’s shareholders in the Merger.To be entitled to receive the $14.25 per share Merger Consideration, you must continue to hold your shares of Common Stock through the completion of the Merger. Q. When is the Merger expected to be completed? A: To complete the Merger, we must obtain shareholder authorization and the other conditions to closing under the Merger Agreement must be satisfied or waived.Because completion of the Merger is not conditioned on the receipt of any governmental or regulatory approvals, the Merger is expected to close immediately following receipt of Company shareholder approval. Q. What happens if the Merger is not consummated? A. If the Merger Agreement is not authorized by the Company’s shareholders or if the Merger is not completed for any other reason, shareholders will not receive any payment for their shares of Common Stock in connection with the Merger.Instead, our Common Stock will continue to be registered with the SEC and listed and traded on the AMEX.See the section captioned “The Transaction – Delisting and Deregistration of the Common Stock; Failure to Consummate the Merger” beginning on page 29.Under specified circumstances, the Company may be required to pay Parent a termination fee as described under the caption “The Merger Agreement—Termination of the Merger Agreement” beginning on page 42.In addition, under specified circumstances, described in further detail under the caption “The Merger Agreement – Parent Representation on the Board of Directors” beginning on page 40, Parent will be entitled to representation on the Board of Directors if the Merger Agreement is terminated for any reason (other than for a breach by Parent) and an alternative transaction is not completed within 90 days thereafter, which could result in Parent having the right to designate a majority of the members of the Board of Directors, subject to the condition that the Board of Directors must also include three independent directors, and any transaction between Parent and the Company (including mergers and acquisitions of additional shares) must be approved by a majority of the independent directors or by a majority of the minority shareholders.See “The Merger Agreement—Parent Representation on the Board of Directors” beginning on page 40. 10 Q: Who can help answer my other questions? A: If you have more questions about the Merger, please contact the Company’s Secretary, Alexander Gorchakov, at +,or at contact@mcshipping.com.If your broker, bank or other nominee holds your shares of Common Stock, you should also call your broker, bank or other nominee for additional information. 11 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION This proxy statement, and the documents to which we refer you in this proxy statement, include “forward-looking statements” that reflect our current views as to future events and financial performance with respect to our operations, the expected completion and timing of the Merger and other information relating to the Merger.These statements can be identified by the fact that they do not relate strictly to historical or current facts.There are forward-looking statements throughout this proxy statement, including, among others, under the headings “Summary Term Sheet,” “The Transaction,” “The Transaction—Opinion of Financial Advisor” and in statements containing the words “aim,” “anticipate,” “are confident,” “estimate,” “expect,” “will be,” “will continue,” “will likely result,” “project,” “intend,” “plan,” “believe” and other words and terms of similar meaning.You should be aware that forward-looking statements involve known and unknown risks and uncertainties.Although we believe that the expectations reflected in these forward-looking statements are reasonable, we cannot assure you that the actual results or developments we anticipate will be realized, or even if realized, that they will have the expected effects on the business or operations of the Company or on the Merger and related transactions.These forward-looking statements speak only as of the date on which the statements were made and we undertake no obligation to update or revise any forward-looking statements made in this proxy statement or elsewhere as a result of new information, future events or otherwise, except as required by law.In addition to other factors and matters contained in this proxy statement, we believe the following factors could cause actual results to differ materially from those discussed in the forward-looking statements: · the occurrence of any event, change or other circumstance that could give rise to the termination of the Merger Agreement; · the outcome of any legal proceedings that may be instituted against the Company and others relating to the Merger Agreement; · the inability to complete the Merger due to the failure to obtain shareholder approval or the failure to satisfy other conditions to consummation of the Merger; · the failure of the Merger to close for any other reason; · the risk that the Merger disrupts current plans and operations or negatively impacts employee retention; · the effect of the announcement of the Merger on our client and customer relationships, operating results and business generally; and · the amount of the costs, fees, expenses and charges related to the Merger. 12 THE PARTIES TO THE MERGER The Company We are an international shipping company focused on maritime transportation of liquefied petroleum gas (LPG), with headquarters in Monaco and offices in London and Singapore.Presently, we fully or partially own and operate a fleet of 19 vessels, and have contracted to purchase 4 others, that serve the world’s major oil, gas, shipping and trading companies. Parent Mast Acquisition Ltd., a Bermuda exempted limited company (“Parent”), is a newly-formed entity controlled by Bear Stearns Merchant Manager III, L.P. (“BSMB”), the private equity affiliate of The Bear Stearns Companies Inc.Parent was formed for the sole purpose of acquiring the Company and has engaged in no other business activities, except that on July 30, 2007, Parent purchased 4,226,448 shares of Common Stock from Navalmar Transportes Maritimos LDA (“Navalmar”) and 849,270 shares of Common Stock from Weco-Rederi Holding A/S (“Weco-Rederi”), representing in the aggregate approximately 53.3% of the shares of Common Stock outstanding, for $14.25 in cash per share, the same consideration that you will be entitled to if the Merger is completed and you do not exercise dissenters’ rights. Merger Sub Mast Merger Sub Corp., a corporation organized under the laws of the Republic of Liberia and a wholly-owned subsidiary of Parent (“Merger Sub”), was formed on July 13, 2007, solely for the purpose of engaging in the acquisition of the Company and has engaged in no other business activities. BSMB BSMB invests private equity capital in buyouts, recapitalizations and growth capital opportunities alongside management. BSMB focuses on making control or entrepreneur-driven investments.Since its formation in 1997, BSMB has been an investor in over 50 portfolio companies.BSMB manages nearly $5 billion of private equity capital, including its current $2.7 billion institutional fund and capital dedicated to its affiliate, Bear Growth Capital Partners.Investments by BSMB and its affiliates include: ACA Capital Holdings (NYSE: ACA), Alter Moneta, Balducci’s, CamelBak Products, Caribbean Financial Group, Cavalry Investments, Churchill Financial Holdings, Dairyland, Doral Financial Corporation (NYSE: DRL), Everything But Water, Harlem Furniture, Ironshore Inc., Multi Packaging Solutions, New York & Company (NYSE: NWY), PlayCore, Stuart Weitzman, Transamerican Auto Parts Company, Universal Hospital Services and The Vitamin Shoppe. 13 THE SPECIAL MEETING Time, Place and Purpose of the Special Meeting This proxy statement is being furnished to our shareholders as part of the solicitation of proxies by our Board of Directors for use at the special meeting to be held on September5,2007, at 10:00 a.m., Eastern Daylight Time, at Milbank, Tweed, Hadley & McCloy LLP, 1 Chase Manhattan Plaza, 54th Floor, Conference Room C, New York, New York 10005, or at any postponement or adjournment thereof.The purpose of the special meeting is for our shareholders to consider and vote upon the authorization of the Merger Agreement.Our shareholders must authorize the Merger Agreement by the required vote described below in order for the Merger to occur.If our shareholders fail to authorize the Merger Agreement, the Merger will not occur.A copy of the Merger Agreement is attached to this proxy statement as AnnexA. Record Date and Quorum The holders of record of shares of Common Stock as of the close of regular trading on the AMEX on August9,2007, the Record Date, are entitled to receive notice of and to vote at the special meeting.As of the Record Date, 9,515,471 shares of Common Stock were outstanding and entitled to be voted at the special meeting. The shareholders entitled to cast a majority of the total number of votes which may be cast at the special meeting represented in person or by proxy will constitute a quorum for purposes of the special meeting.A quorum is necessary to hold the special meeting.Any shares of Common Stock held in treasury by the Company or by any of our subsidiaries will not be counted for purposes of determining a quorum.Once a share of Common Stock is represented at the special meeting, it will be counted for the purpose of determining a quorum at the special meeting and any adjournment of the special meeting.However, if a new Record Date is set for the adjourned special meeting, then a new quorum must be established.A quorum for purposes of the special meeting will be assured if Parent attends the special meeting as required by the Merger Agreement. Proxies; Revocation If you are a shareholder of record and submit a proxy by returning a signed proxy card by mail, your shares of Common Stock will be voted at the special meeting as you indicate on your proxy card.If you sign your proxy card but no voting instructions are indicated, your shares of Common Stock will be voted “FOR”the authorization of the Merger Agreement and “FOR”any adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies. If your shares of Common Stock are held in “street name” by your broker, bank or other nominee, you should instruct your nominee how to vote your shares of Common Stock using the form of instructions provided by it.If you have not received such voting instructions or require further information regarding such voting instructions, contact your broker, bank or other nominee for directions on how to vote your shares of Common Stock.Under applicable rules, brokers who hold shares in “street name” for customers may not exercise their voting discretion with respect to the approval of non-routine matters (such as the Merger Agreement proposal and the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies) and thus, without specific instructions from the beneficial owner of such shares, brokers are not empowered to vote such shares with respect to the authorization of the Merger Agreement or the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies.When a nominee votes a customer’s shares of Common Stock on some but not all of the proposals properly presented at the special meeting, each non-routine proposal for which the nominee cannot vote because such nominee has not received a voting instruction from its customer is referred to as a “broker non-vote.” You may revoke your proxy or change your vote at any time before the vote is taken at the special meeting.If you are a shareholder of record and wish to revoke your proxy, you may do so by (i) delivering a written instrument executed by you or your authorized attorney to the principal office of the Company set forth above at any time up to and including the last business day preceding the date of the special meeting or any adjournment thereof, or (ii) any other manner permitted by law. 14 Please note that if you have instructed your broker, bank or other nominee to vote your shares of Common Stock, the options for revoking your proxy or changing your vote described in the paragraph above do not apply and instead you must follow the directions provided by your broker, bank or other nominee to change these instructions. The Company does not expect that any matter other than the authorization of the Merger Agreement and the approval to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies will be brought before the special meeting.If, however, any such other matter is properly presented at the special meeting or any postponement or adjournment of the special meeting, the persons appointed as proxies will have discretionary authority to vote the shares of Common Stock represented by duly executed proxies in accordance with their discretion and judgment. Required Votes Completion of the Merger requires the authorization of the Merger Agreement by the affirmative vote of the holders of two-thirds of the shares of Common Stock present in person or represented by proxy and entitled to vote thereon at the special meeting, but in no event less than a majority of the outstanding shares of Common Stock entitled to vote thereon.Each holder of record of shares of Common Stock entitled to vote will have the right to one vote for each such share of Common Stock held.An abstention from voting on the proposal to authorize the Merger Agreement will have the same effect as a vote against such proposal.A “broker non-vote” (as described above) will not affect the outcome of the vote on the proposal to authorize the Merger Agreement. In the Merger Agreement, Parent has agreed to vote all shares of Common Stock owned by it on the Record Date (representing 53.3% of the outstanding shares) in favor of authorization of the Merger Agreement.In addition, Messrs. Bogazzi and Wedell-Wedellsborg, each of whom currently owns 909 shares of Common Stock that were awarded to them for their prior services as directors of the Company, have entered into a voting agreement with Parent under which they have agreed to vote these shares in favor of the Merger Agreement.Accordingly, if 1,266,111 or fewer shares of Common Stock (other than those owned by Parent and Messrs. Bogazzi and Wedell-Wedellsborg) are present in person or represented by proxy and entitled to vote at the special meeting, then the Merger Agreement will be authorized even if no shareholder other than Parent and Messrs. Bogazzi and Wedell-Wedellsborg votes for such authorization. The proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies requires a majority of the votes cast by the holders of shares of Common Stock present in person or represented by proxy and entitled to vote thereon at the special meeting.Accordingly, if Parent votes in favor of the proposal, the approval of such proposal would be assured. As of the Record Date, the directors and current executive officers of the Company beneficially owned, in the aggregate, approximately 3.1% of the outstanding shares of Common Stock. Adjournments Although it is not currently expected, the special meeting may be postponed or adjourned, if necessary or appropriate, for the purpose of soliciting additional proxies to authorize the Merger Agreement, but, in the case of adjournment, only if the proposal to permit such adjournment is adopted.Any adjournment made for lack of quorum to conduct business, or if after an adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each shareholder of record on the record date of such adjourned meeting.A quorum for purposes of the special meeting will be assured if Parent attends the special meeting as required by the Merger Agreement.Otherwise, when a meeting of shareholders is adjourned to another time or place it shall not be necessary to give any notice other than by announcement at the meeting.In the event that there is present, in person or by proxy, sufficient voting power to secure the vote of the shareholders of the Company necessary to authorize the Merger Agreement, we do not anticipate that we will adjourn the special meeting.Any signed proxies received by the Company on which no voting instructions are provided on this proposal will be voted in favor of the proposal to authorize the Merger Agreement.Any postponement or adjournment of the special meeting for the purpose of soliciting additional proxies will allow the Company’s shareholders who have already sent in their proxies to revoke them at any time prior to their use at the special meeting as postponed or adjourned. 15 Solicitation of Proxies The Company will pay the cost of this proxy solicitation.In addition to soliciting proxies by mail, directors, officers and employees of the Company may solicit proxies in person, by telephone or otherwise.These persons will not receive additional or special compensation for such solicitation services.The Company will, upon request, reimburse brokers, banks and other nominees for their expenses in sending proxy materials to their customers who are beneficial owners and obtaining their voting instructions. 16 THE TRANSACTION Background of the Transaction Our Board of Directors, together with our management team, has regularly evaluated our business strategy, strategic alternatives and prospects for growth in an effort to continually improve our operations and financial performance and assess opportunities to create value for our shareholders.In connection with this evaluation, we have routinely considered potential organic growth opportunities, as well as indications of interest from potential acquirers, business combinations and other strategic opportunities. Navalmar and Weco-Rederi acquired their respective shares of Common Stock through a series of private and open market purchases during the period from 2004 to 2006.During this period, Enrico Bogazzi (who controls Navalmar) and Johan Wedell-Wedellsborg (who controls Weco-Rederi) were appointed to our Board of Directors as designees of each of Navalmar and Weco-Rederi, respectively.Each of Navalmar and Weco-Rederi advised our Board of Directors and management from time to time of their belief that the market price of the Common Stock did not reflect the true value of the Company, and that each had been approached on a preliminary basis by several parties expressing an interest in purchasing their respective shares.In connection with these discussions, each of Navalmar and Weco-Rederi indicated to our Board of Directors and management from time to time their respective interest in a transaction involving the Company in which all shareholders would be permitted to realize a value in excess of the Company’s net asset value. At a regular meeting of our Board of Directors held on March 21, 2007, Company management presented a business plan covering the three year period ended December 31, 2009.Based on management’s presentation, our Board of Directors concluded that the Company’s current equity base would only permit limited growth and that, therefore, an additional equity infusion in the range of $50 million would be required to accommodate the targeted goals for growth set forth in management’s business plan.Our Board of Directors authorized management to hold preliminary discussions with potential sources of equity financing, but recognized that a public equity offering would be dilutive to current shareholders in view of the fact that the Common Stock was trading below the Company’s net asset value. At a meeting of our Board of Directors held on April 10, 2007, management reported that several parties, including BSMB, had expressed preliminary interest in purchasing either the shares held collectively by each of Navalmar and Weco-Rederi, representing in the aggregate approximately 53.3% of the outstanding Common Stock, and/or the entire Company.At this point, each of Navalmar and Weco-Rederi indicated that while they would support the growth of the Company, they would be interested in selling their respective interests in the Company at an attractive price if that opportunity became available to them.Preliminary discussions continued with several potential investors, including BSMB. Following a discussion with Antony Crawford, our Chief Executive officer, concerning BSMB’s possible interest in acquiring the Company, on May 14, 2007, BSMB sent a letter to Mr. Crawford setting forth its indication of interest in acquiring 100% of the outstanding shares of Common Stock for cash at an equity price per share range of $13.00 to $14.00.BSMB’s letter indicated that it intended to submit a formal offer following a 30-day due diligence period.The letter also indicated that BSMB’s financing for the acquisition would be committed as of the date of any formal offer and that it was not aware of any unusual regulatory requirements that might delay or hinder completion of its acquisition of the Company.Each of Navalmar and Weco-Rederi advised management that they also had discussed a potential sale of their respective interests to BSMB, that BSMB was interested in purchasing all (but not less than all) of the shares of Common Stock owned collectively by Navalmar and Weco-Rederi, and that they were each satisfied with BSMB’s valuation range. On May 18, 2007, the Company’s directors (other than the two directors affiliated with Navalmar or Weco-Rederi) met telephonically with representatives of the Company’s outside legal counsel, Milbank, Tweed, Hadley & McCloy LLP (“Milbank”), to discuss the BSMB letter.At the conclusion of this meeting, the directors in attendance determined that it was in the best interests of the Company and its shareholders that BSMB be allowed to conduct due diligence with a view to seeking an increase in BSMB’s valuation.These directors also decided to propose that the Board of Directors appoint a Transaction Committee consisting of the four directors who were neither officers of the Company nor affiliated with Navalmar or Weco-Rederi, for the purpose of negotiating a potential acquisition of the Company with BSMB or any other potential acquirers, and directed Milbank to negotiate an appropriate confidentiality/standstill agreement with BSMB prior to the commencement of its due diligence investigation. 17 On May 21, 2007, the Company entered into a confidentiality/standstill agreement with BSMB.Thereafter, BSMB proceeded with its due diligence investigation of the Company, which included discussions with members of Company management and Mr. Bogazzi.After the May 18, 2007 meeting, our Board of Directors established a Transaction Committee consisting of Messrs. Blankley, Longbottom, Pardini and Schomburg, all of whom were neither officers of the Company nor affiliated with Navalmar or Weco-Rederi, to negotiate the terms of the BSMB proposal, solicit proposals from other potential acquirers of the Company, recommend any such proposal to the full Board of Directors and retain, at the Company’s expense, legal, accounting and financial advisers to assist the Transaction Committee in connection with its duties and obligations. On June 20, 2007, following completion of a substantial portion of its due diligence investigation, BSMB sent a letter to the Board of Directors in which it proposed to acquire all of the outstanding shares of Common Stock at a price of $13.50 in cash per share.BSMB’s letter indicated that its proposed price represented a premium of approximately 30.7% of the Company’s six-month average price per share as well as a premium to the Company’s net asset value.BSMB’s letter also indicated that the offer was not contingent on securing any additional debt financing, but that it was contingent on (i)reaching an agreement with Navalmar and Weco-Rederi to sell all (but not less than all) of their respective interests in the Company to BSMB prior to entering into a transaction with the Company, and otherwise support BSMB’s acquisition of the remaining shares of Common Stock and (ii)obtaining a 14-calendar day period of exclusive dealings with the Company during which it would complete its due diligence, negotiate a merger agreement and negotiate employment arrangements with Company management.Each of Navalmar and Weco-Rederi indicated to our management that they would be willing to sell their respective interests in the Company to BSMB at the proposed $13.50 per share price. Following a series of discussions among the members of the Transaction Committee, Mr.Pardini was directed to retain DnB NOR Markets, Inc. (“DnB”) to seek indications of interest from other potential acquirers of the Company and to communicate to BSMB that the Transaction Committee was not prepared to grant exclusivity unless BSMB improved the financial terms of its offer and agreed to permit the Company to solicit superior proposals for a period of time following the signing of any definitive acquisition agreement between BSMB and the Company.Following discussions between Mr.Pardini and representatives of BSMB, and before DnB was able to commence solicitation of alternative proposals, BSMB orally agreed
